      Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 1 of 32




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION

MICHAEL WADE NANCE,               *      CIVIL ACTION NO.
                                  *      1:20-CV-00107-JPB
   PLAINTIFF,                     *
v.                                *
                                  *
TIMOTHY C. WARD,                  *
Commissioner,                     *
Georgia Dep’t of Corrections, and *
                                  *
                                  *
BENJAMIN FORD, Warden,            *
    Georgia Diagnostic and        *
    Classification Prison,        *
                                  *
    DEFENDANTS.                   *

 DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

                            CHRISTOPHER M. CARR                112505
                            Attorney General

                            BETH A. BURTON                     027500
                            Deputy Attorney General

                            SABRINA GRAHAM                 305755
                            Senior Assistant Attorney General

                            CLINT C. MALCOLM                   745116
                            Assistant Attorney General
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 2 of 32




      Comes now, Defendants Benjamin Ford and Timothy C. Ward, by and

through counsel, Christopher M. Carr, Attorney General for the State of

Georgia, and file their Motion to Dismiss Plaintiff’s Complaint under 42

U.S.C. § 1983, showing the Court as follows:

                          I. INTRODUCTION

      Plaintiff Michael Wade Nance alleges that Georgia’s lethal injection

protocol, as applied to him, will violate his Eighth and Fourteenth

Amendment rights when he is executed by lethal injection. More specifically,

Nance alleges two primary “as-applied” challenges: (1) that his veins are

compromised and unsuitable for intravenous access, which increases the risk

that intravenously administered pentobarbital will leak into his veins, or that

if his veins are not suitable at the time of execution, he will undergo a central

venous cannulation procedure—a contingency accounted for in Georgia’s

lethal injection protocol; and (2) that he has been taking the drug,

gabapentin, since April 2016, which will render the compounded

pentobarbital administered during his execution unreliable.

      As a solution, Nance suggests Defendants could avoid these issues by

implementing a readily available alternative to lethal injection—death by

firing squad. Nance asks this Court to enter a declaratory judgement that

Defendants’ current execution protocol violates his Eighth and Fourteenth
        Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 3 of 32




Amendment rights and to grant injunctive relief to enjoin the Defendants

from proceeding with Nance’s execution by lethal injection.1

      Nance’s complaint should be dismissed for three main reasons: (1) his

claims are time-barred because he failed to raise them within the two-year

statute of limitations; (2) his complaint fails to state a claim upon which relief

can be granted, as he failed to allege sufficient facts to render it plausible

that: (a) the lethal injection protocol in question creates a substantial risk of

serious harm; and (b) a firing squad is a known and available alternative

method of execution that is feasible, readily implemented, and that will in

fact significantly reduce the substantial risk of severe pain; and (3) he failed

to properly exhaust his remedies under the Prison Litigation Reform Act

(“PLRA”), 42 U.S.C. § 1997e, with the Georgia Department of Corrections

(“GDC

                      II. STATEMENT OF THE CASE

      On September 26, 1997, following a jury trial in Gwinnett County,

Georgia, Nance was convicted of malice murder, felony murder, aggravated

1 Nance is not currently scheduled for execution, as he has a pending petition
for writ of certiorari with the United States Supreme Court following the
Eleventh Circuit Court of Appeals’ affirmance of this Court’s denial of federal
habeas corpus relief. See Nance v. Ford, Warden, No. 19-6918 (U.S. filed Dec.
12, 2019).


                                        3
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 4 of 32




assault, theft by taking, criminal attempt to commit armed robbery, and possession

of a firearm during the commission of a crime, and he was sentenced to death for

malice murder. Nance v. State, 272 Ga. 217 (2000). On direct appeal, the

Georgia Supreme Court affirmed Petitioner’s convictions but reversed his

death sentence and remanded the case for resentencing. Id. The United

States Supreme Court denied Nance’s petition for writ of certiorari on

October 16, 2000. Nance v. Georgia, 531 U.S. 950 (2000).

      On September 20, 2002, following his resentencing jury trial in

Gwinnett County, Nance was sentenced to death again. Nance v. State, 280

Ga. 125 (2005). This time on direct appeal the Georgia Supreme Court

affirmed Nance’s death sentence. Id. The United States Supreme Court

denied Nance’s petition for a writ of certiorari on October 2, 2006. Nance v.

Georgia, 549 U.S. 868 (2006).

      Nance filed a state habeas corpus petition in Butts County, Georgia, on

March 8, 2007, challenging his Gwinnett County convictions and death

sentence. An evidentiary hearing was held on August 19-21, 2008, after

which the state habeas court entered an order on September 6, 2012, denying

relief with respect to Nance’s convictions but vacated Nance’s death sentence.




                                         4
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 5 of 32




On June 17, 2013, the Georgia Supreme Court reversed the state habeas

court’s grant of relief and reinstated Nance’s death sentence. Humphrey v.

Nance, 293 Ga. 189 (2013). The United State Supreme Court denied Nance’s

petition for writ of certiorari on January 27, 2014. Nance v. Chatman, 571

U.S. 1177 (2014).

      After completing the state collateral review process, Nance, on

December 27, 2013, filed his federal habeas corpus petition. This Court

denied relief on Nance’s federal habeas petition on August 7, 2017. The

Eleventh Circuit Court of Appeals affirmed the district court’s denial of relief

on April 30, 2019. Nance v. Warden, Ga. Diagnostic Prison, 922 F.3d 1298

(11th Cir. 2019). Nance filed a petition for writ of certiorari with the United

States Supreme Court on December 9, 2019, which is still pending, as the

Warden’s response is due on February 12, 2020. Nance v. Ford, Warden, No.

19-6918 (U.S. filed Dec. 12, 2019).

                        III. STATEMENT OF THE FACTS

      The Georgia Supreme Court summarized the facts of Nance’s crimes as

follows:

     The evidence presented at the guilt/innocence phase of the 1997
     trial showed the following. Nance stole a 1980 Oldsmobile Omega
     and drove to a bank in Gwinnett County on December 18, 1993.
     After entering the bank at approximately 11:00 a.m., Nance pulled

                                        5
      Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 6 of 32




    a ski mask over his face, waved a .22 caliber revolver, and
    demanded that the tellers place cash in two pillowcases that he was
    carrying. Nance made several threats to the tellers, including
    threatening to kill them if they used dye packs. The tellers
    nevertheless slipped two dye packs into the pillowcases with the
    money. Nance exited the bank and got into the Omega where the
    dye packs detonated, emitting red dye and tear gas. Grabbing a
    black trash bag containing the gun, Nance abandoned the Omega
    and went across the street to a liquor store parking lot where Gabor
    Balogh was backing his car out of a parking space. Dan McNeal,
    who had just left the liquor store behind Balogh, was standing
    nearby. He saw Nance run around the front of Balogh's car, yank
    open the driver’s door, and thrust his right arm with the plastic bag
    into Balogh’s car. Then McNeal heard arguing and Balogh saying,
    “no, no, no,” as he leaned away from Nance and raised his left arm
    defensively. Nance shot Balogh in the left elbow, and the bullet
    entered his chest and caused his death a short time later. Nance
    then pointed the gun at McNeal and demanded his keys. Instead of
    complying, McNeal ran around the side of the liquor store. Nance
    fired another shot, but McNeal was not hit. Nance then ran around
    the opposite side of the liquor store, confronted McNeal behind the
    store, and pointed the gun at him. As McNeal ran back to the front
    of the store, Nance turned and ran to a nearby Chevron station,
    where he entered into a standoff with police, telling them, “If
    anyone rushes me, there’s going to be war.” Over an hour passed
    before police persuaded Nance to surrender. The State also
    presented evidence that Nance had robbed another Gwinnett
    County bank three months earlier where he had made a similar
    threat to kill the teller and that he had pleaded guilty in federal
    court to committing both Gwinnett County bank robberies.

Nance v. State, 272 Ga. 217 (2000).




                                      6
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 7 of 32




                   IV. ARGUMENT AND AUTHORITY

A.    Nance’s Claims Are Time-Barred

      An untimely complaint filed under § 1983 cannot succeed on the merits.

Ledford v. Comm’r, Ga. Dep’t of Corr., 856 F.3d 1312, 1315 (III), 1318 (V)

(11th Cir. 2017). A challenge to a state’s method of execution brought under

§ 1983 is subject to the statute of limitations governing personal injury

actions in the state where the challenge was brought. Boyd v. Warden,

Holman Corr. Facility, 856 F.3d 853, 872-76 (III)(B) (11th Cir. 2017);

Gissendaner v. Ga. Dep’t of Corr., 779 F.3d 1275, 1280 (II) (A) (11th Cir.

2015). Nance’s § 1983 complaint was brought in Georgia, so Georgia’s two-

year statute of limitations period for personal injury actions must be applied

by this Court. Id. The statute of limitations is an affirmative defense, so a

dismissal under Federal Rule of Civil Procedure 12(b)(6) on statute of

limitations grounds is appropriate only if it is apparent from the face of the

complaint that the claim is time-barred. Id.

      (1) Nance’s general “method-of-execution” claims are time-
         barred and should be dismissed.

      In addition to his two primary “as-applied” challenges, Nance also




                                        7
        Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 8 of 32




raises some general “method-of-execution” claims. He alleges that the

following “are sure or very likely” to cause him “needless pain and

suffering[:]”

      unknown and untested quality, potency, purity and stability of the
      compounded pentobarbital; the execution team’s inadequate skill,
      experience, and training; and other problematic elements of the
      Protocol as applied to Nance (i.e., long tubing, remote injection,
      alternatives to intravenous access).

(Doc. 1, p. 19). Nance also alleges that the alternative to intravenous access is

central venous cannulation and that members of the execution team lack the

skills and experience to comply with this portion of Georgia’s lethal injection

protocol. Id. at 17-18. Nance also alleges that if the drug is administered

inconsistently or inadequately he may survive and have to go through the

process again. Id. at 18. He also alleges that central venous cannulation

would cause excruciating pain. Id. at 19.

      “Method-of-execution” claims accrue on the later of two dates: (1) the

date the death sentence becomes final; or (2) the date on which the capital

litigant becomes subject to a new or substantially changed execution protocol.

Boyd, 856 F.3d at 873. Nance’s convictions and death sentence became “final”

following the Georgia Supreme Court’s affirmance of his death sentence after

his resentencing trial in Gwinnett County. More specifically, his death

sentence was “final” when the United States Supreme Court denied Nance’s
                                       8
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 9 of 32




petition for a writ of certiorari on October 2, 2006. Nance v. Georgia, 549 U.S.

868 (2006). Georgia adopted lethal injection as its method of execution in

October 2001. Ledford, 856 F.3d at 1315 (citing O.C.G.A. § 17-10-38(a)).2

      The date Nance’s death sentence became “final” is the later of the two

dates. Nance’s method-of-execution claims accrued on October 2, 2006. He

then had two years, or until October 2, 2008, to file such claims. Id. Instead,

Nance waited until January 2020, over eleven years too late, to file these

method-of-execution claims. This Court must dismiss all of these “method-of-

execution” claims without an inquiry into their merits. See Wellons v.

Comm’r, Ga. Dep’t of Corr., 754 F.3d 1260, 1263-64 (III)(A) (11th Cir. 2014);

Ledford, 856 F.3d at 1315 (III). All of these claims are clearly time-barred as

apparent from the complaint and should be dismissed.

      (2) Nance’s “as-applied” challenges are also time-barred and
         should be dismissed.

      Nance’s primary claims are “as applied” challenges to Georgia’s lethal

injection protocol, i.e, Nance alleges: (1) that his veins are compromised and


2Georgia switched from using a single dose of FDA-approved pentobarbital to
using a single dose of compounded pentobarbital in March 2013. Ledford, 856
F.3d at 1315. O.C.G.A. § 42-5-36(d)(2), Georgia’s execution confidentiality
statute, went into effect in July 2013. Id. However, as held by the Eleventh
Circuit, these changes made in 2013 are not substantial changes to Georgia’s
execution protocol and do not extend the statute of limitations for Nance’s
“method-of-execution” claims. Id.
                                       9
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 10 of 32




unsuitable for intravenous access, which increases the risk that

intravenously administered pentobarbital will leak into his veins, or if his

veins are not suitable, that he will undergo a central venous cannulation

procedure, a contingency accounted for in Georgia’s lethal injection protocol;

and (2) that he has been taking the drug, gabapentin, since April 2016, which

will render the compounded pentobarbital administered during his execution

unreliable.

      For such claims, the statute of limitations does not begin to run until

the facts which would support the cause of action are apparent or should be

apparent to a person with a reasonably prudent regard for his rights. See

McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008) (citing Mullinax v.

McElhenney, 817 F.2d 711, 716 (11th Cir. 1987). See also, e.g., Ledford, 856

F.3d at 1316 (Ledford had been taking gabapentin for approximately a

decade, thus his § 1983 claim about the interaction between gabapentin and

pentobarbital was filed too late); Siebert v. Allen, 506 F.3d 1047, 1049 (11th

Cir. 2007) (Siebert’s diagnosis of pancreatic cancer and hepatitis C was not in

place until late May 2007).

      It is apparent from the face of Nance’s complaint that his “as-applied”

claims became apparent before two years ago; thus, this Court should dismiss

those claims as time-barred.
                                       10
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 11 of 32




               (a) “As-applied” challenge concerning interaction
                  between gabapentin and pentobarbital

      Nance admits in the complaint that he has been administered the drug

gabapentin to treat his back pain since April 2016. (Doc. 1, p. 14). Thus, the

facts which would support this “as-applied” challenge became apparent to

him in April 2016, which was when the statute of limitations accrued. Nance

had two years, or until April 2018, to pursue such a claim. He failed to

pursue such a claim until he filed this complaint in January 2020, which was

filed approximately 21 months too late. See Ledford, 856 F.3d at 1316.

Therefore, this claim is clearly time-barred as apparent from the complaint

and should be dismissed.

               (b) “As-applied” challenge concerning compromised
                  veins

      Nance claims that his veins are: severely compromised, difficult-to-

locate, heavily scarred, tortuous, irregular, and thin. (Doc. 1, pp. 10, 11, 16).

Nance also claims that on or around May 2019 he was told by a medical

technician at the prison that the execution team would have to cut his neck to

carry out the execution because they would not otherwise be able to obtain

sustained intravenous access. Id. at 10-11. Nance also claims that on October

28, 2019, an anesthesiologist examined him and revealed that he had “no



                                        11
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 12 of 32




discernible veins on visual examination in his forearm, in his left or right

antecubital fossa, or in his lower extremities. Id. at 11.

      Nance’s complaint is silent as to the underlying medical cause of his

allegedly compromised veins or when he became aware, or should have

become aware, of his allegedly compromised veins. Without sufficient factual

pleading to establish when Nance’s veins became compromised, it is plausible

that any medical condition that would cause such serious problems with one’s

veins to prevent intravenous access by a medical professional would have

been apparent to Nance many years ago. It is extremely noteworthy that

Nance alleges that his veins are not only compromised, but that they are

heavily scarred, tortuous, and irregular. (Doc. 1, p. 16). Of course, he offers no

sufficient factual pleading to support such conclusory statements. But his use

of such language would lead a reasonable jurist to conclude, using his

common sense and experience, that heavily scarred veins only became that

way over the course of years due to some type of disease or serious medical

ailment. Thus, Nance’s statute of limitations would have accrued years ago,

and these claims are also time-barred.

            (c) Nance’s firing squad claims are also time-barred.

      Because the underlying facts supporting Nance’s claims were apparent

or should have been apparent to him years ago, his supporting claims that he
                                        12
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 13 of 32




should be executed by firing squad should also be dismissed as time-barred.

Nance admits in his complaint that Utah has executed inmates by firing

squad, as recently as July 18, 2010. (Doc. 1, p. 20). Thus, he knew or could

have known about the underlying claim of a firing squad as an alternative

method for execution no later than 2010. The statute of limitations accrued

no later than July 18, 2010, and he had two years to raise such claims in a

§ 1983 complaint. Instead, he waited until 2020 to raise such claims.

Consequently, Nance’s claim that execution by firing squad is an alternative

method of execution is also time-barred. See Ledford, 256 F.3d 1312, 1319

(Ledford asserted the firing squad claims well beyond the two-year statute of

limitations, so those claims were dismissed as untimely).

      Accordingly, all of Nance’s claims are time-barred, and his entire

complaint should be dismissed.

B. Nance’s Complaint Fails to State a Plausible Claim for Relief

    Nance’s entire complaint should also be dismissed because he fails to

state a plausible claim for relief. Nance’s claims are wholly speculative and

conclusory and should be dismissed under Federal Rules of Civil Procedure 8

and 12(b)(6).




                                      13
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 14 of 32




      1. Standard of review for “as-applied” Eighth Amendment
         execution claims

    The Eleventh Circuit has laid out the standard a plaintiff must satisfy to

succeed in an Eighth Amendment “method-of-execution” challenge to a lethal

injection protocol.

    [A] prisoner must establish an objectively intolerable risk of harm that
    prevents prison officials from pleading that they were subjectively
    blameless for purposes of the Eighth Amendment. That requires the
    prisoner to show two things: (1) the lethal injection protocol in question
    creates a substantial risk of serious harm, and (2) there are known and
    available alternatives that are feasible, readily implemented, and that
    will in fact significantly reduce the substantial risk of severe pain.

Gissendaner, 779 F.3d at 1283. Showing a slightly or marginally safer

alternative is insufficient to mount a successful challenge to a State’s method

of execution. West v. Warden, 869 F.3d 1289, 1293 (11th Cir. 2017) (citing

Baze v. Rees, 553 U.S. 35, 51 (2008)). The Constitution requires avoidance of

a substantial risk of serious harm. Glossip v. Gross, 135 S.Ct. 2726, 2733

(2015). But, some risk of pain is inherent in any method of execution, and the

Constitution does not require the avoidance of all risk of pain. Id. at 2733.

    The standard required for an “as-applied” Eighth Amendment challenge

is not substantially different from the standard in a general method-of-

execution challenge. A plaintiff raising an “as-applied” challenge must

demonstrate: (1) that the lethal injection protocol, as applied to him, creates a


                                       14
         Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 15 of 32




substantial risk of serious harm; and (2) satisfy the readily available

alternative requirement. Arthur v. Comm’r, Ala. Dep’t of Corr., 840 F.3d

1268, 1305-06 (XVI) (11th Cir. 2016).

      2. Standard of review for a dismissal under Rule 8 and Rule
         12(b)(6)

      The Eleventh Circuit has laid out the standard for a motion to dismiss

under Rule 12(b)(6) in the context of an Eighth Amendment challenge to a

lethal injection protocol.

      A plaintiff may survive a motion to dismiss under Fed. R. Civ. P.
      12(b)(6) if the factual allegations in the Complaint give rise to a
      plausible claim for relief. For a claim to be plausible, the supporting
      factual matter must establish more than a mere possibility that the
      plaintiff is entitled to relief. In determining whether a plaintiff has met
      this burden, the Court must assume all of the factual allegations in the
      Complaint to be true. The Court, however, need not accept as true any
      legal conclusions found in the Complaint.

Gissendaner v. Comm’r, Ga. Dep’t of Corr., 803 F.3d 565, 571 (II) (11th Cir.

2015).

      To satisfy the plausibility requirement, Nance must plead enough facts

to state a claim for relief that is plausible on its face. Id. at 568. Under Rule

8, there must be more than a “sheer possibility” that Nance’s allegations are

true. Id. (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff cannot

rely on naked assertions devoid of further factual enhancement. Id. Where a

complaint pleads facts that are merely consistent with a defendant’s liability,
                                        15
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 16 of 32




it stops short of the line between possibility and plausibility of entitlement to

relief. Iqbal, 556 U.S. at 678. The complaint “must include enough facts to

raise a right to relief above the speculative level.” Boyd v. Warden, Holman

Corr. Facility, 856 F.3d 853, 864 (11th Cir. 2017). “While a complaint

attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement

to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.’” Bell Atlantic Corp. V.

Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Boyd,

856 F.3d at 864.

      To determine whether an action fails to state a claim upon which relief

can be granted, this Court must engage in a two-step inquiry. First, this

Court “should eliminate any allegations in the complaint that are merely

legal conclusions.” Id. Second, “where there are well-pleaded factual

allegations, [this Court should] assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Id. This is a

context-specific task that requires this Court to draw on its judicial

experience and common sense. Iqbal, 556 U.S. at 680.




                                        16
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 17 of 32




      3. Nance’s complaint should be dismissed for failure to state a
         claim for relief.

      Based on the applicable standard of review, Nance has failed to allege a

plausible claim for relief, as his grounds are completely conclusory and

speculative, and his claims do not plausibly give rise to an entitlement of

relief. Thus, his complaint should be dismissed under Rule 8 and Rule

12(b)(6).

      Even when viewing Nance’s “as-applied” challenges in the light most

favorable to him, his claims do not establish a substantial risk of serious

harm. “Where an Eighth Amendment challenge alleges the risk of future

harm, the conditions presenting the risk must be sure or very likely to cause

serious illness and needless suffering, and give rise to sufficiently imminent

dangers.” Gissendaner, 779 F.3d at 1283. Neither of Nance’s “as-applied”

challenges meet that burden.

               (a) “As-applied” challenge concerning Nance’s veins

      Nance alleges that his veins are compromised and unsuitable for

intravenous access as required under Georgia’s lethal injection protocol, and

that there is a substantial risk his veins will lose their structural integrity

during his execution. However, Georgia’s lethal injection protocol accounts for

the possibility of an inmate’s veins being compromised. (Doc. 1-1, p. 7). “If the


                                        17
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 18 of 32




veins are such that intravenous access cannot be provided, a Physician will

provide access by central venous cannulation or other medically approved

alternative.” Id. Thus, simply alleging that one’s veins are compromised does

not sufficiently plead a condition that will very likely cause “serious illness

and needless suffering, and give rise to sufficiently imminent dangers” under

Georgia’s execution protocol. See Gissendaner, 779 F.3d at 1283. If at the

time of his execution, Nance’s veins truly are such that intravenous access

cannot be provided, there is a medically approved contingency in place under

Georgia’s lethal injection protocol. Simply speculating about a contingency

that is accounted for in Georgia’s protocol is not a sufficient pleading of

plausible factual allegations to survive a dismissal motion. See Gissendaner,

779 F.3d at 1283.

      Gissendaner raised an “as-applied” Eighth Amendment challenge that

the IV team was not qualified to establish reliable intravenous access for a

prisoner like her, i.e., one who is female, obese, and at risk for obstructive

sleep apnea. Gissendaner, 779 F.3d at 1279. Gissendaner based her

contention on two sets of documents: (1) a set of newspaper articles about

executions in other states where intravenous access was allegedly a problem;

and (2) an affidavit from Dr. Joel Zivot stating his opinion that her medical

conditions provided a risk to her during her execution. Id.
                                        18
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 19 of 32




      Contrastingly, Nance fails to offer any similar factual support for his

conclusory allegations. Nance offers no factual allegations about: (1) what

caused his alleged medical problems with his veins; (2) how this alleged

medical condition adversely affects intravenous access; (3) how long he has

been aware of the alleged problems with his veins; (4) any facts concerning

how the alleged medical condition causing his veins to be compromised would

likely cause a substantial risk of harm at execution; or (5) why it is plausible

that central venous cannulation would actually be required at his execution.

Nance simply alleges that his veins are compromised and speculates that he

will likely suffer a substantial risk of harm when executed. Gissendaner

indisputably offered more detail and factual pleading than Nance in support

of her alleged “as-applied” challenge, yet the Eleventh Circuit still upheld the

district court’s dismissal of her claim and determined that Gissendaner failed

to state a plausible claim for relief. Id. at 1283. This Court should apply that

same precedent and dismiss this “as-applied” claim.3


3 As stated earlier, the contingency for central venous cannulation is
accounted for in Georgia’s lethal injection protocol. (Doc. 1-1, p. 7). Simply
pleading that it is possible that the execution team may not be able to find a
vein and, thus, would have to administer pentobarbital through central
venous cannulation is wholly speculative and fails to state a plausible claim
for relief. The Eleventh Circuit has upheld the dismissal of a similar claim
before, and that precedent is binding on this Court. See Gissendaner, 779
F.3d at 1283. This is especially true seeing that Nance has failed to plausibly
                                       19
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 20 of 32




                (b) “As-applied” challenge concerning interaction
                   between gabapentin and pentobarbital

      Nance alleges that the interaction between gabapentin, the drug he

says he has been taking since April 2016 for back pain, and pentobarbital, at

the time of his execution, will cause him a substantial risk of harm. For

similar reasons as stated above, this claim also fails to state a plausible claim

for relief. Nance offers only the conclusory statement that due to his

prolonged use of gabapentin, pentobarbital’s capacity to render him

unconscious and insensate during his execution will be diminished and that

he will feel the pains of respiratory distress and organ failure. (Doc. 1, p. 15).

Nance alleges no facts whatsoever that his use of gabapentin will somehow

adversely interact with the lethal dose of pentobarbital he will be

administered during execution. Instead, Nance offers rank speculation to

support this claim, which is insufficient to state a claim for relief that is

plausible on its face. The plausibility standard requires more than simply

alleging something that is conceivable in theory. Iqbal, 556 U.S. at 680.

      Any death-sentenced inmate awaiting execution could conceive of some

circumstance, as applied to him, which might somehow adversely affect his

eventual execution. However, simply speculating that a medication may

allege a feasible execution alternative, as firing squad is not such an
alternative in Georgia. See Boyd, 856 F.3d at 865-872.
                                        20
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 21 of 32




somehow adversely interact with the efficacy of pentobarbital at the time of

execution is not enough to survive a motion to dismiss. Even assuming

everything in Nance’s complaint concerning gabapentin was true, he has not

stated a plausible claim for relief, as he has not plausibly alleged that the

lethal injection protocol, as applied to him, creates a substantial risk of

serious harm. See Ledford, 856 F.3d at 1317 (Ledford was executed by lethal

injection after the Eleventh Circuit rejected his claim concerning the

interaction between gabapentin and pentobarbital, and Nance fails to allege

any plausible facts to suggest that there were any complications with

Ledford’s execution).

               (c) “As-applied” challenge concerning firing squad

      Finally, Nance’s complaint should be dismissed under Rule 8 and Rule

12(b)(6) because he has “not alleged sufficient facts to render it plausible that

a firing squad is a feasible and readily implemented method of execution in

Georgia that would significantly reduce a substantial risk of severe pain.”

Ledford, 856 F.3d at 1318 (V). Regardless of whether he has sufficiently plead

his “as-applied” challenges in regards to a substantial risk of serious harm,

this Court should dismiss this complaint because his claim that a firing

squad is a feasible, alternative method of execution in Georgia will never

state a claim for relief under current Georgia law.
                                       21
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 22 of 32




      Nance alleges that execution by firing squad would be an alternative

method of execution that is “feasible and readily implemented which will

significantly reduce or eliminate the substantial risk of severe pain.” (Doc. 1,

p. 20). Nance also alleges that Utah has carried out three executions by firing

squad and contends that Utah’s protocols are readily known and available.

Id. Nance provides no facts concerning Utah’s firing squad execution protocol,

and he provides no facts concerning the manner in which Georgia could

feasibly and readily implement such an alternative method of execution. Id.

at 20-22. Instead, he speculates that Georgia “could easily identify qualified

personnel to carry out an execution by firing squad” and that Georgia “has a

sufficient stockpile or can readily obtain both the weapons and ammunition

necessary to carry out [an execution by firing squad].” Id. at 21. Nance also

speculates that:

      [E]xecution by firing squad is both swift and virtually painless. If
      performed properly, the use of a firing squad will eliminate the
      substantial risk of severe pain that Defendants’ current execution
      protocol presents to Mr. Nance. Evidence and recent experience
      strongly suggest that the firing squad is significantly more reliable
      than lethal injection.

      Accordingly, an execution by firing squad is a known and available
      alternative method of execution that presents a substantially lower risk
      of pain and suffering to Mr. Nance that Defendants’ Protocols for lethal
      injection.

Id. at 21.
                                       22
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 23 of 32




      Nance’s claims are the epitome of conclusory speculation, which should

not survive a motion to dismiss. Nance has not pled sufficient facts to render

it plausible that a firing squad would “significantly reduce a substantial risk

of severe pain.” See Glossip, 135 S. Ct. at 2737. Just as in Boyd, Nance’s

“allegations that execution by firing squad [] entail a lesser risk of pain than

[Georgia’s] current lethal injection protocol ‘[is] nothing more than bare-bone

legal conclusions unsupported by facts.’” Boyd, 856 F.3d at 863.

      But even if he alleged these firing squad claims with more specificity

and included details of Utah’s firing squad protocol, his complaint would still

be subject to dismissal. Georgia is under no constitutional obligation to

experiment with execution by firing squad when it has in place a detailed

lethal injection protocol to ensure humane executions.4 Ledford, 856 F.3d at

1318 (V). Nance is under an obligation to plead sufficient facts to render it

plausible that execution by firing squad is a known and available alternative

that is feasibly, readily implemented, and that will in fact significantly

reduce the substantial risk of severe pain. See Boyd, 856 F.3d at 872;

4 The Supreme Court has recognized that executions by hanging, firing
squad, the electric chair, and the gas chamber have given way to more
humane ways of execution, resulting in the modern day consensus on lethal
injection execution protocols like the one in place in Georgia. Ledford, 856
F.3d at 1318 (citing Baze, 553 U.S. at 62). Nance’s conclusory statement that
execution by firing squad presents a substantially lower risk of pain should
also be dismissed, as it fails to state a plausible basis for relief.
                                       23
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 24 of 32




Gissendaner, 779 F.3d at 1283. There is no execution protocol in Georgia for

execution by firing squad and carrying out an execution by an antiquated

method like a firing squad would be illegal in Georgia. See Boyd, 856 F.3d at

868-872.

      The second prong of Glossip “requires that a proposed alternative

method of execution be ‘“known and available’ -- or, as the [Supreme] Court

also puts it, ‘feasible [and] readily implemented.’” Boyd, 856 F.3d at 867

(citing Glossip, 135 S. Ct. at 2737 (quoting Baze, 553 U.S. at 52, 61)).

      Feasible means capable of being done, executed, or effected. And
      readily means with fairly quick efficiency, without needless loss
      of time, reasonably fast, or with a fair degree of ease. [] Moreover,
      the method of execution must be feasible and readily
      implemented for the state seeking to carry out the execution.
      Accordingly, for a proposed method of execution to satisfy
      Glossip’s second prong, the state must be able to implement and
      carry out that method of execution relatively easily and
      reasonably quickly, and in a manner that “in fact significantly
      reduces a substantial risk of severe pain” relative to the intended
      method of execution.

Id. at 868 (internal punctuation and citation omitted).

      Boyd asserted that firing squad or hanging was an alternative feasible

execution method although, neither Alabama’s execution protocol, nor its

legislative authority provided for these methods of execution. Id. at 872. In

the absence of legislative intervention, the state courts in Alabama had no

authority to order Boyd, or anyone else, to be executed by firing squad or
                                       24
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 25 of 32




hanging. Id. “Considering the legal obstacles that would prevent the

[Alabama Department of Corrections] from carrying out Boyd’s execution by

hanging or firing squad, as well as the many factual deficiencies in Boyd’s

pleading,” the Eleventh Circuit had “little trouble concluding that Boyd has

failed to state an Eighth Amendment claim.” Id. at 868, 872.

      Similarly, in Georgia, there is also no protocol for execution by firing

squad. O.C.G.A. § 17-10-38(a) requires all persons sentenced to death in

Georgia to be executed by lethal injection. Just as in Boyd, neither a state

court in Georgia, nor the Georgia Department of Corrections, can change

state law to include a firing squad. Georgia’s statutory authority explicitly

sets lethal injection as the manner of execution and the state courts have no

authority to order Nance’s execution by any other means.

      Nance’s claims concerning a firing squad as an alternative method of

execution fall far short of sufficiently pleading facts to satisfy the plausibility

burden required to survive a motion to dismiss. See Boyd, 856 F.3d at 865-

872; Arthur, 840 F.3d at 1320; Gissendaner, 779 F.3d at 1283. The “readily

available alternative” prong is required for “as-applied” challenges.

Gissendaner, 803 F.3d at 568. Nance fails to sufficiently plead facts to

plausibly show he can state a claim for relief concerning this “alternative”

prong of any of his constitutional challenges to Georgia’s lethal injection
                                        25
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 26 of 32




protocol. Because he cannot satisfy his pleading burden concerning an

essential prong of his claim, his complaint should be dismissed. See Boyd, 856

F.3d at 865-872; Arthur, 840 F.3d at 1320; Gissendaner, 779 F.3d at 1283.

      Accordingly, this Court should dismiss all of Nance’s claims as

insufficiently pled under Rule 8 and because they fail to state a claim for

relief under Rule 12(b)(6).5

C.    Nance’s complaint should also be dismissed because he failed to
      exhaust his remedies with GDC.

      Nance has not exhausted his remedies under the Prison Litigation

Reform Act (“PLRA”), 42 U.S.C. § 1997e. Although Nance filed a grievance,

which has been denied by GDC, he has failed to appeal GDC’s denial. More

importantly, Nance failed to raise the same condition of confinement

challenges in his grievance that he now raises in this § 1983 complaint.

      GDC’s grievance procedure has two steps: (1) the inmate’s filing an

original grievance; and (2) a central office appeal. See Attachment A. First,

the inmate must request relief by delivering to any counselor a completed

5
 Nance raises some general “method-of-execution” claims in his complaint,
e.g., unknown and untested quality, potency, purity and stability of the
compounded pentobarbital; the execution team’s inadequate skill, experience,
and training; and other problematic elements of the Protocol as applied to
Nance (i.e., long tubing, remote injection, alternatives to intravenous access).
(Doc. 1, pp. 17-19). These claims should also be dismissed because they fail to
state a plausible claim for relief under Rule 8 and Rule 12(b)(6) for the same
reasons enumerated throughout Section B of this pleading.
                                       26
        Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 27 of 32




and signed grievance form. Id. The counselor then forwards the grievance

form to a grievance coordinator who will screen the form and determine

whether the Warden should accept or reject the grievance. Id. If the

grievance coordinator determines that the Warden should reject the

grievance, the Warden must review the recommendation before making a

decision. Id. If the Warden rejects the grievance, the Warden sends the

rejection back through the appropriate channels eventually to the inmate

who may then appeal the Warden’s rejection to the Central Office. Id.

        On November 26, 2019, Nance filed a grievance stating:

        The Georgia Dept of Corrections will violate my rights under the First,
        Eighth, and Fourteenth Amendments to the U.S. Constitution &
        Georgia Constitution by attempting to execute me under its current
        method of execution. GDC intends to execute me with lethal injection
        drugs from unknown sources that have previously proven defective.
        They are concealing the syringe and nature of the drug and the
        qualifications of the people who will administer them. GDC’s current
        execution protocol also fails to accommodate the unsuitability of my
        veins for lethal injection. As well as my other specific medical
        conditions, which on their own and together, create a substantial and
        unacceptable risk that my execution will violate my Eighth and
        Fourteenth Amendment rights. Finally GDC’s use of unqualified
        personnel and inadequate and/or defective equipment will also violate
        my Eighth and Fourteenth Amendment rights.

See Attachment B.

        On January 13, 2020, Nance’s grievance was denied. It was determined

that:


                                       27
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 28 of 32




      The Georgia Department of Corrections carries out all court ordered
      execution procedures in a manner which is entirely consistent with the
      provisions of the United States Constitution and the laws of the State
      of Georgia. This grievance is denied.

See Attachment C. Nance was served with a copy of that denial on January

27, 2020. Id.

      Nance has not yet appealed the decision to the central office. More

importantly, Nance’s grievance failed to include the same condition of

confinement challenges that he now raises in this § 1983 complaint. In his

grievance, he did not raise any claim concerning the interaction between

gabapentin and pentobarbital, and he failed to allege any alternative method

of execution, such as execution by firing squad. Therefore, these

administrative remedies offered by GDC remain unexhausted.

      In his complaint, Nance alleges that his grievance in pending, which is

no longer the case. (Doc. 1, p. 22); Attachment C. Also, Nance alleges that his

complaints are “non-grievable” under GDC’s published grievance policy, but

he offers no specifics to explain how he reached that conclusion. Id. Nance’s

claims directly challenge prison conditions and his argument regarding

redressability is inconsequential. See McNabb v. Comm’r Ala. Dep’t of Corr.,

727 F.3d 1334, 1344 (11th Cir. 2013) (“Usually, an inmate who challenges a




                                      28
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 29 of 32




state’s method of execution is attacking the means by which the State intends

to execute him, which is a circumstance of his confinement”).

      Nance’s “as-applied” claims, as stated in his complaint, regarding his

challenges to the manner in which he will be executed fall squarely within

the grievable issues of GDC’s grievance procedure. These issues include “any

condition, policy, procedure, action or lack thereof that personally affects the

the Offender.” Attachment A, p.4. The administration of pentobarbital in

executions is an action that affects Nance personally. Nance’s claims are not

within the list of non-grievable issues included in GDC’s standard operating

procedures. Id. at 4-5. “Thus, regardless of Defendants’ said reasons for

rejecting” Nance’s filed grievance as well as the grievances of any previous

inmates, Nance’s claims are covered by the standard operating procedures,

and, consequently, “the exhaustion requirement [cannot be] excused.” See

Blankenship v. Owens, No. 1:11-cv-429-TCB, 2011 U.S. Dist. LEXIS 14952 at

*13-14 (N.D. Ga. Feb. 15, 2011).

      Moreover, the PLRA mandates that an inmate exhaust all

administrative remedies prior to filing any action asserting a violation under

the Eighth Amendment. § 1997e(a); Chandler v. Crosby, 379 F.3d 1278, 1286

(11th Cir. 2004). In fact, § 1997e(a) clearly states that “[n]o action shall be

brought with respect to prison conditions . . . until such administrative
                                        29
      Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 30 of 32




remedies as are available are exhausted.” Id.; see also Woodford v. Ngo, 548

U.S. 81, 85 (2006) (holding that exhaustion is mandatory for any suit

challenging prison conditions, even where the relief sought cannot be granted

by the administrative process); Alexander v. Hawk, 159 F.3d 1321, 1325-26

(11th Cir. 2008) (holding that the PLRA exhaustion requirement is

mandatory, even if futile, and that courts cannot waive the exhaustion

requirement). Accordingly, binding precedent shows that exhaustion is

necessary. Nance failed to exhaust his remedies offered by GDC and this

Court should dismiss Nance’s complaint.




                                     30
      Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 31 of 32




                               Respectfully submitted,

                               CHRISTOPHER M. CARR                      112505
                               Attorney General

                               BETH A. BURTON                           027500
                               Deputy Attorney General

                               SABRINA D. GRAHAM                        305755
                               Senior Assistant Attorney General

                               s/Clint C. Malcolm
                               CLINT C. MALCOLM                         745116
                               Assistant Attorney General


Please serve:

CLINT C. MALCOLM
Assistant Attorney General
Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
(404) 463-8784
cmalcolm@law.ga.gov




                                    31
       Case 1:20-cv-00107-JPB Document 19 Filed 01/30/20 Page 32 of 32




                        CERTIFICATE OF SERVICE

      I do hereby certify that I have this day electronically filed this pleading

with the Clerk of Court using the CM/ECF system which will automatically

send e-mail notification of such filing to the following attorneys of record:

                         Alixandria Lynn Davis
                         John P. Hutchins
                         Baker & Hostetler, LLP
                         Suite 2400
                         1170 Peachtree St. N.E.
                         Atlanta, GA 30309

                         Vanessa Carroll
                         Cory Isaacson
                         Anna Arceneaux
                         Georgia Resource Center
                         303 Elizabeth Street, N.E.
                         Atlanta, GA 30307


      This 30th day of January, 2020.


                                     s/Clint C. Malcolm
                                     Clint C. Malcolm
                                     Assistant Attorney General




                                       32
